            Case 2:20-cv-01734-DB Document 4 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SKYLER R. BROWN,                                  No. 2:20-cv-1734 DB P
12                         Plaintiff,
13             v.                                          ORDER
14       DIRECTOR OF CORRECTIONS, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. (ECF No. 1). Plaintiff has, however, filed an incomplete in forma pauperis

19   affidavit. (See ECF No. 2). Plaintiff will be provided the opportunity either to submit an

20   appropriate affidavit in support of a request to proceed in forma pauperis or to submit the required

21   fees totaling $400.00.1

22            In accordance with the above, IT IS HEREBY ORDERED that:

23            1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

25   ////

26   1
       The required filing fee is $350.00 plus the $50.00 administrative fee. See 28 U.S.C. §§
27   1914(a), 1915(a). If leave to file in forma pauperis is granted, plaintiff will still be required to
     pay the filing fee but will be allowed to pay it in installments. Litigants proceeding in forma
28   pauperis are not required to pay the $50.00 administrative fee.
                                                          1
         Case 2:20-cv-01734-DB Document 4 Filed 09/08/20 Page 2 of 2

 1   the required fees in the amount of $400.00. Plaintiff’s failure to comply with this order will result

 2   in a recommendation that this action be dismissed, and

 3           2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma

 4   Pauperis By a Prisoner.

 5   Dated: September 7, 2020

 6

 7

 8

 9   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/brow1734.3a(CDCR)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
